MR. JUSTICE LEE
delivered the opinion of the Court.
*538Appellant seeks reversal of the order of the district court denying his petition for a writ of habeas corpus. We affirm the judgment.
The state of California demanded extradition of the appellant to answer to a charge of grand theft allegedly committed in Tulare County. Appellant filed his habeas corpus petition, challenging the sufficiency of the extradition documents.
At the evidentiary hearing, appellant admitted he was in California when the alleged offense was committed. He testified, however, that he was not a fugitive, in that he was unaware of any pending charges against him and he did not flee from California to avoid prosecution; rather, he left California because his wife wanted to attend school in Colorado. The district court found no merit to his contention and denied his petition.
Appellant advances the same argument on appeal. For extradition purposes, it is immaterial why the person demanded left the jurisdiction of the demanding state. He is a fugitive within the meaning of the state if he was present in the demanding state at the time of the commission of the offense charged and thereafter departed for whatever reason — “no matter for what purpose or with what motive, nor under what belief.” Appleyard v. Massachusetts, 203 U.S. 222, 27 S.Ct. 122, 51 L.Ed. 161; Fox v. People, 161 Colo. 163, 420 P.2d 412. See also Hogan v. O’Neill, 255 U.S. 52, 41 S.Ct 222, 65 L.Ed. 497; Biddinger v. Commissioner of Police, 245 U.S. 128, 38 S.Ct. 41, 62 L.Ed. 193; Roberts v. Reilly, 116 U.S. 80, 6 S.Ct. 291, 29 L.Ed. 544.
Judgment affirmed.